Title: From George Washington to Major General William Heath, 4 February 1777
From: Washington, George
To: Heath, William



Dr Sir
Morris Town Feby 4th 1777.

This Letter is in addition to my public one of this date—It is to hint to you, and I do it with concern, that your conduct is censured (and by Men of sense and Judgment who have been with you on the Expedition to Fort Independance) as being fraught with too much caution, by which the Army has been disappointed, and in some degree disgraced.

Your Summons, as you did not attempt to fulfil your threats, was not only Idle but farcical; and will not fail of turning the laugh exceedingly upon us—these things I mention to you as a friend (for you will perceive that they have composed no part of my public Letter)—Why you should be so apprehensive of being surrounded, even if Lord Piercy had Landed, I cannot conceive—You know that Landing Men—procuring Horses—&ca is not the work of an hour—a day—or even a Week.
Upon the whole; it appears to me from Information, that if you had pushed vigorously upon your going first to Fort Independance that that Post would have been carried—And query, may it not yet be taken by Surprize? It is nothing for a party of light Troops to March twelve or Fourteen Miles in the course of five or Six hours—an expedition therefore undertaken with precaution, and conducted with Secrecy in a dark Night, may be attended with fortunate consequences—I drop this hint—you may improve, or reject it, as Circumstances will justifie—too large a body for such an Enterprize might be unwieldy, & expose the measure to discovery. I am Dr Sir Yr Most Obedt Servt

G. Washington

